.   -




                     OFFICE    OF THE ATTORNEY GENERAL              OF TEXAS
                                          AUSTIN                             :.




                                       8ohool 618m.
                       h-e here your lotto
                                                                               v
        pl   roqu88t
                   our o~lolon a.It
        tax fUna Dow in th. hand8 0
                                                                6, 1939, in rhioh
                                                                rporltion or certain
                                                                8OPQOll~8tOr   tOr
        00ttrrfcountI.     330 rat                              upon whioh tou
        &orlro our oplrloo    are                              Or   l8   fOtiOW81

                                                               d Or xdUO8t1O~t rOr
                                                               OsiOn8 Or u&I    lrolp
                                                               0~s to the Llora
                                                         Soho@l       Dl8ttiOt8.
                  metlow      to t                       an an rleotiom hold
                                                         ho Can0 Sprlags  Canon
                                                         t Di8triOt of tl8hOr
                                                         t boon daoluud b7


                                         8 the aotion cb tha County Board ot
                                       y County, ropnrentatltr oltlronr tram
                                       tea that the Ame88or-Oolltotor r0r
                                                                8triOt8,   dthhOld
                                                                8QUtOd terrltorr
                                                    T h r tU   l8808~Or-8O~lOOtOr
                                     .14     tu.8 rhloh ho b8 OOlleOtOd On
                  thr It 8::tiOIi8 ill bllQUt*.   Slnoo the Eobbr Xnndr~aadont
                  sohool DtrtriOb  18 now rOqUr8ti~      that  there iuti8 k *id
                  to thor end tho other ia.tiOa     18 rOqUO8tiLI#  tht   th8 i\LadS
                  be rithhdb   ho 18 UU1OU8 t0 di8    80 Of I@SO ill tbr Pr@P*r
                  ma nno afti a tth ea a mtill. r .1
                                                   r *TO h b 8OirlRb h%8 bOnd8-
                  meti rrom ifabilltf una0r his 0rrioiti bond.
       *For your lnrorawtioa        mar I rmru    ou to your opl~o~
       O-Ml, dated Fobruur          17, 193). WiJoh mad8 l8 follOw8:
       *th8 rountr boud        aS eourrr   County did not heto the
       authority to dekoh 12 rootlon8          ot land from the Camp
       SQrirr(l8  Di8triOt   Urd add 8U      t0 tW othor OOm8OIIais-
       triOt8    rikr the 8bOtiOn fCU tOG8OtidltiOGbad ken bald,
       aad before the now dbtrlot          had been dooluod   bl tha
       oOaaf88fonaC8’      court’.     Stat* Is B&u,   40 Sa (0) 41.
       *The lbwe OP~G~OG faa gircn roguilln& tha dl8putO over
       tht W    u 8OOtiOB8 On which the $219.14 tU.8  hGrS
       beon 08118Ot8d.

       “Under tho above 8tatmumt or iLOt8, I would lppreolato
       tuy auoh a d0rinlt0 rullnigrrom hour dOp8rt5OGt re&UdffIg
       thn propor lrgal dlspo8itlon 0r tho aooumuht~d  rm8 mid
       al80 fUad8 of tha 8M   aaturo whlsh may honaitor aooumw
       late."
               IO Our OQioiOlI            o-151,
                                     by k8818tAGt
                                    NO.            htt=GeJ
OrblU81    G*O.      3.Ber r y,
                              lddruS8.d
                                  t0 x0&  t.  A. *0068,  Stat0
8uperlntendentof Fublla IG8trUOtiOG,   dattd Pobruuy 10, 1939,
w held t&t   the COUGtf Board Of Tm8tt.8    Or SO'JrryCOMty had
no lo@   authority to aetaoh the 12 8OOtiOG8 of lnnd tron      thm
camp Spring8 Comaon Sohool Dlrtrld aftat tb8 llOOtlOn for
ooorolldatlon  had been held and boron tba ?.8Ult      of tho llee-
tlon had been doolared by tho CoPulrrlonor8*Court. Our 8ald
O+iOIl t.liti    UpOIl the dOOi81OIl Or tht conJ.88100  Of Aj3W18,
adopted by tht suprota@ Court in the oa8o or Statb l% ml.
aeorge   vg Baku, 40 5. iv*(& U, whlah hold ln rrr8ot that
8u8h attom to& 8otlon br tht OoutJ board ~88 told broauro tho
lmot      0r   ! t   *otid   k   to dotoat   tha   right   ai   the rhotorr   to
OrrOot the oon8olldatlonof tht OopPon 8OhOOl kl8trlot with th8
lBd8gWd@C&       aOh    di8triOt.   A tOpT Or mid     Opi~~iOcl x0. Q-151
18 lttaohrd hereto.       T h elOtlOa of the oountr board ot trU8tO.8
181dtMptiI@ t0 dWOh tb 12 8OOtiOIL8Of 1-d rrOm th@ Cup
@ring8 Coaaoa aohool Dirtriot war void for thr additional
IW8OG    that it did not 004blJ With th. &WOli8iOn8 Ot AStitle
8742 (t) Ot VorGoG’8 AnnOtated Ciril        StGtUtO8,   l8 MOfddrd br
ChOptOr 639,      SeetlOn 2, AOt8, 44th Ingl818tUN (19351, whloh
pro+1408    that before luoh a trmrror      ean be 0mtt0d       tta
trurt8or    ot raah dlrtrlmt M&o60ama 18 titeotod 8hall k glrsn
altt8n    notloa    aad an opportwlty    to ba heard, that 8~ dsotion
tihrii be hold in the amote dirtriotr,           thOt kr0n      prowrtr
10 dotaohed fro8 one dlrtrlot md ltt8ohed to’mothar             dirtrlot
, aJorltr     or the tapayio(r     voters la mob or the dr00tod
u8ttiOt8     @hall tOto ier the truatior,     and that the nrwlr
formtd or ornatea dl8trl8t        8h811 b t8llbrtoa bJ a ~nornl
ggc or the kglslmu~.           lor rour laformtloa, we laUo8o
)errwith l oopf of aoniuraor oplaloa 80. 3066, lddro88od to
gonorabl.8   Ollbrrt &lth, County AttOlPtJ,      Joaer Countr,    &tad,
w       to, 1939 uhiob roasldrrod at 104th the lfreot of nld
ml010 t?a lr), 88 MOOd.6. R-hilt 8816 O&ion rolatod
~poiflaall to the quaetloa or the trmrfor or torrltory              iron
, tOSUSM 80lo01 di8tri@t t0 M ii¶dtBpODdOIIt      8OhOOl di8triOt,
it would8180 apply to tho prorant rituatlon 8lnoe raid Artltlr
~948 w      &8 amended al80 00wtr8 the trmrrar       0r trrrltory   rror
@at OOBMOII8ohool dirtriot       to raothar OOmon rohool dirtriot.

          ft rOilOW8 rrOiBOur rOrmer Opiab~ x0. O-161, aAd
from the other authorltlrr mboto referred    to,   that the attempt
of tha 0OUGt.y board ot trU8tO88 to traarttr     l#!8adtiOG8 of land
iron th* Camp Spring8 Coamoa Sohool Dl8trlOt to the Lloyd Youat&
~4 th* Strayhorn C0mk0n 3ohool Dl8trlet -8 void.
            It further appoer8 iron your lottrr and iron our raid
cplaloaYoi O-151 that t&r llootloa on the quertlot or whrthu
 tht  CUP S&W48      C08mon Sohool irirtriot8hould be oan8olidatrd
vith th0 5Obb8 bd.~Ad~Gt Sohool Di8triot XW8titOd fatorablr
to ruoh oon8o~idatioa.      %a 888ulM that   tbs 8tatutorJ    rrQulreoosnt8
regUdlBg    8UOh OOn8OlldatlOBworn oonpllsd with.          The tamltorr
SorrPUly   lmbraoed In the Camp Spriogr Comma sohool DirtriOt           ha8
 thhrrrfora BOW beooma   a part   of the lIobb8Indoprndtnt, Sahool
DirtriOt.    Uador tbr prorlrloar 0r Art1010 2808 ot veraoa~8
mwtatrd Clrll StatUtO8, *AU the right8 Wd prlrllrgor grmtrd
tG iBdOp*Bd@Gt di8triOt8       by the &W8 Or thlr State 8hall br
gl+eA to the ooG8olldatrd lndepoAd8Gt 418trlot orrated undrr
tht   jWOTi81OUD Of thi8 l&W."
          Slime the le 8eotlonr ot 1~4 retetrod to in foor
qutstlonwore embraosd within the terrltoay r0rwriJ     laoludc4d
dthla the Camp Spring8 Coolllon Sohool Dl8trlot, and rinoe thi8
distrlot ho8 bWo oon8olldated with the 5obb8 fGdoQ&GdeGt Sohool
Dirtriot, it rOliOW8 that tbB t8XO8 OOllOOt~d  OG Bald le 8rOtiOKI8
ot laod BOW belong to Robbr I:ndr~rnd8atSahool D$strlot.    It 18
theroforaour oplalon that   the roorr wbioh the t&x a88088or-
tallrotor ha8 on hand, l o well a8 othar 8id1U   fund8  wbleh aall
kerrarter bo oolleoted, 4h uld be pala to t&e TrMDUrU     of tha
Eobbr XGdOpAdOAt Sohool afrtr-
aon.B-   t. Thorpe,   Fag. 4


             The oplalon hera lrproooed IO lml.o(ouo to our
opinion   no,   o-llOf, ~&&eared to Eonorable     WA.   r&rot,
@untY    Atfdr’DOJ,  Calap GOUrPty’, dated Auguot 16, 1939, wheroln
w bold that      on lndopond@at rchool dlotrlot Caking over the
lohoolo of a oitr ha8 tbs right b oolloot dollaqueat taxoo
•~oooood    by the olty for oohool QU~OOOO. A aopy of raid
&don       lo eaoloood for your lnioraatlon.
                                   Vary truly purr
                                ATTORWXY OZtXRALOF TsXA3

                               BY           pti
                                             Janus8   F.   Bart
                                                  AOOiOtant




                                                                      COMMI,-l“X